Citation Nr: 0844083	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-37 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to April 
2004.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, in which service connection for sleep apnea 
was denied.

The veteran testified before the undersigned Veterans Law 
Judge in November 2008.  A transcript of the hearing is 
associated with the claims file.

A motion to advance this case on docket was granted by the 
Board in November 2008.  See 38 U.S.C.A. § 7101 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.900(c) (2008).


FINDING OF FACT

The medical evidence establishes that sleep apnea had its 
onset during the veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been 
met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

I. Service Connection

The veteran seeks entitlement to service connection for sleep 
apnea.

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service medical records show that the veteran was monitored 
throughout his service for the occupational use of 
respirators, exposure to asbestos and chemicals.

Sleep apnea was diagnosed in December 2005 VA examination 
report.  The examiner opined that it is at least as likely as 
not that the diagnosed sleep apnea had its onset during 
active service.  The report shows that the examiner reviewed 
the veteran's claims file, including service medical records, 
in arriving at this opinion.  It is therefore probative.  See  
Grover v. West, 12 Vet. App. 109, 112 (1999).  

The medical evidence presents no other opinions or evidence 
against a finding that the veteran's manifested sleep apnea 
had its onset during the veteran's active service.

Service connection for sleep apnea is warranted. 


ORDER

Service connection for sleep apnea is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


